Citation Nr: 1714532	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear, to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial disability rating in excess of 50 percent for headaches.  

3.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from August 1969 to July 1971.  The Veteran received the Purple Heart Medal.

This matter comes before the Board on appeal from October 2011, July 2012, June 2013,  November 2013, April 2014, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board previously remanded this case for additional development in June 2015.  The development has been completed, and the case has been returned to the Board for appellate review. 

A November 2014 statement from the Veteran indicates that he does not wish to have a hearing in this matter.  

In May 2015, the Board received additional evidence in support of the claims including private medical records.  In December 2016, the Veteran submitted a waiver of RO review of the additional evidence.  Therefore, the Board will proceed to review the case.  

The issue of entitlement to a higher initial rating for headaches addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss is related to service.

2.  The Veteran's memory impairment warrants a level "3" on the facets of cognitive impairment and other residuals of TBI not otherwise classified.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a 70 percent rating for traumatic brain injury have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in August 2011 which informed him of the evidence required to substantiate his claims for service connection for traumatic brain injury and headaches.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained. The VA examinations for headaches in November 2011 and November 2015 and VA examinations for traumatic brain injury in November 2011 and October 2015 are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ is also found to have complied with the Board's June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)
Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Increased Rating for Headaches

A November 2013 rating decision granted service connection for headaches and assigned a non-compensable rating from January 2011.  A September 2014 rating decision granted a 50 percent rating from January 2011.  

Headaches are rated according to Diagnostic Code 8100.  Migraine headaches are rated according to Diagnostic Code 8100.  A maximum 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

"Prostrating " is defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

As to the term " productive of economic inadaptability, such term could have either the meaning of " producing " or " capable of producing " economic inadaptability. Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

A November 2013 rating decision granted service connection for headaches as a residual of service-connected traumatic brain injury.  A 50 percent rating was assigned from January 2011.

In an October 2014 statement, the Veteran noted that his headaches are so bad that he has problems sleeping.  He stated that he is tired and run down most of the day.
In a January 2015 written statement, the Veteran noted that he loses sleep due to headaches and is unable to function during the day.

The Veteran asserts that an extraschedular 100 percent rating should be assigned for his headaches.  See March 27, 2015 Written Statement.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321  (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321  (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's headache symptoms are not contemplated by the rating criteria.  The Veteran asserts that his headache symptoms include sleep impairment.  
The Veteran asserts that his headaches have resulted in interference with employment.  He has indicated that he quit his job due to his headaches.  See Statement, dated March 27, 2015.  

Considering the medical evidence and the Veteran's statements, the Board finds that the criteria for referral to the Director of the VA Compensation and Pension Service for extraschedular consideration are met.  This issue is further addressed in the remand section.

Rating Criteria for Traumatic Brain Injury

Traumatic brain injury is rated according to Diagnostic Code 8045.  Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  For residuals not listed in the Diagnostic Code that are reported on examination, they are to be evaluated under the most appropriate diagnostic code.

Traumatic brain injury is rated according to Diagnostic Code 8045.  Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The Rating Schedule provides further: Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Analysis - Initial Rating for Traumatic Brain Injury

A July 2012 rating decision granted service connection for traumatic brain injury with headaches and fatigue. A 10 percent rating was assigned from  January 2011.  

The Veteran had a VA examination in November 2011.  The report noted a history of a blast injury in October 1970.  Testing of memory, concentration, and attention functions showed objective evidence of moderate impairment of memory, attention, concentration, or executive functions, resulting in moderate functional impairment.    The examiner noted mildly impaired judgment.  The examiner indicated that, for complex or unfamiliar decisions, the Veteran was occasionally unable to identify, understand, and weigh the alternatives, and make a reasonable decision.  The examination noted that the Veteran's social interaction was frequently inappropriate.  The Veteran reported that he was unable to function when he had headaches.  The examination indicated that the Veteran was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was mildly impaired, with occasionally getting lost in unfamiliar surroundings, difficulty reading maps, following directions, and judging distances.  

There was difficulty using assistive devices such as GPS.  Subjective symptoms included three or more symptoms that moderately interfered with work, instrumental activities of daily living; or work, family, or close relationships.  The Veteran's subjective symptoms included headaches, fatigue, and short temper.  The Veteran reported that this became worse when he retired.  The examination noted that there were one or more neurobehavioral effects that interfered with or precluded workplace interaction, social interaction, or both, on most days or that occasionally required supervision for safety of self or others.  The Veteran reported that he was able to have a job for over 30 years, but in the past his headaches and medical issues would preclude him from regular work.  The report noted that the Veteran was unable to function when he had headaches.  

The Veteran was able to communicate by spoken and written language (expressive communication).  His consciousness was normal.  The examiner noted that residuals of traumatic brain injury included headaches and mental disorder.  The Veteran reported that his traumatic brain injury affected his ability to work.  The Veteran reported that he was able to work for more than 30 years despite his headaches.  However, his headaches had gotten worse, despite numerous medications.  The Veteran reported that he was unable to function when he had headaches.  The examiner noted that the Veteran sustained a moderate traumatic brain injury and required craniectomy.  

The results of the November 2011 correspond to the following levels of impairment:  3 for memory; 1 for judgment; 2 for social interaction; 0 for orientation; 0 for motor activity; 1 for visual spatial orientation; and 2 for subjective symptoms.  

Although the examiner assigned a level 3 for the memory facet, the RO assigned a level "0" for the facet, based on the RO's finding that the Veteran's memory problems are related to his PTSD.  

The examiner opined that the Veteran's subjective cognitive issues are related to his mental health disorder.  The examiner opined that the worsening of the Veteran's cognition and headaches over the prior 10 to 15 years is most likely not related to his TBI bur rather related to his mood disorder.  

The Veteran had a VA examination in October 2015.  With respect to the memory facet, the examiner noted a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran reported that he had been misplacing items at his home and had memory problems, such as forgetting doctor's appointments.  He reported that he had to make a list before going to the grocery store.  

The examiner noted that judgment was normal.  

With regard to the orientation facet, the examiner noted occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.  The Veteran reported that he may have problems with days of the week.  

The examiner noted that motor activity was normal.  

The examiner indicated that there was mild impairment of visual spatial orientation.  The Veteran occasionally got lost in familiar surroundings or had difficulty reading maps or following directions.  He was able to use assistive devices such as a GPS.  

No subjective symptoms were noted.

The examiner noted that there were one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  The examiner noted that the Veteran had some behavioral issues, which were most likely related to PTSD.  The examiner noted that the Veteran had a 100 percent rating for PTSD.  

The examiner noted that the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  His consciousness was described as normal.  

With regard to functional impacts of his disability, the Veteran reported that one of the reasons he retired was short-term memory problems.  

The results of the October 2015 examination correspond to the following levels of impairment:  1 for memory, concentration, and executive functions; 0 for judgment; 0 for social interaction; 1 for orientation; 0 for motor activity; 1 for visual spatial orientation; 0 for subjective symptoms; 0 for neurobehavioral effects; 0 for communication; and 0 for consciousness.  

The Veteran and his wife have submitted lay statements regarding his brain injury symptoms.  In an October 2014 statement, the Veteran's wife noted that the Veteran sometimes goes the wrong way when he is driving.  She noted that he has headaches, chronic fatigue, mood swings, is easily agitated, and has memory problems.  The Board has considered the lay evidence regarding the Veteran's disability.  

The highest level of impairment on the November 2011 examination for any facet was "3."  In November 2011, the Veteran's impairment was level "3" for memory, attention, concentration, and executive functions.  The October 2015 VA examination reflects that the highest evaluation for any facet was a level 1.  Notably, while the November 2011 examiner opined that the Veteran's memory deficits are related to his PTSD, the October 2015 examiner did not attempt to distinguish whether the Veteran's memory deficits are due to PTSD or traumatic brain injury.  Therefore, the evidence of record is at least in equipoise as to whether the memory impairment due to traumatic brain injury can be distinguished from the impairment related to PTSD.  Accordingly, the Board finds that a 70 percent rating is warranted for traumatic brain injury from January 18, 2011.  The Board finds that a rating in excess of 70 percent is not warranted, as the evidence does not show total impairment for any facet of cognitive impairment.  

The Board has considered whether referral for an extraschedular rating is warranted.  Thun, supra.  The Board finds that the schedular rating criteria adequate to rate the Veteran's traumatic brain injury.  The schedular rating criteria consider the cognitive impairments due to traumatic brain injury and provide that physical dysfunction residuals of traumatic brain injury are evaluated separately.  Because the schedular rating criteria are adequate to rate the Veteran's residuals of traumatic brain injury, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Service Connection for Left Ear Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303 (d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307 (d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. §  3.310 (a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
 service-connected disability.  See 38 C.F.R. §  3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that left ear hearing loss is related to head trauma in service or to service-connected disabilities.  Service treatment records show that the Veteran sustained a right occipital fragment wound in October 1970.  

Service records do not reflect findings of left ear hearing loss.

Service connection is currently in effect for traumatic brain injury and right ear hearing loss.

A July 2004 VA audiological examination showed mild sensorineural hearing loss in the left ear.  The examiner opined that the "hearing loss is very likely related to head trauma and noise that the Veteran experienced in service."  

A June 2011 audiological examination report did not show a hearing loss disability of the left ear, as defined by 3.385.  The examiner opined that head trauma in service contributed to hearing loss in the right ear.  

A private treatment record dated in January 2013 noted bilateral muffled hearing loss, which was progressive.  The hearing loss was described as severe and worsening.  A physician opined that it might be related to head trauma.

The Veteran had a VA examination in November 2015.  The examiner noted that the Veteran had normal hearing in his left ear upon exit from the military and on VA examination in 2011.  The examiner indicated that his hearing loss seems to have started between 2011 and 2014.  The examiner opined that a review of neurology notes pertaining to TBI would not suggest any relationship between TBI and hearing loss.  The examiner opined that, given the anatomic location of the Veteran's brain injury, one would not suspect that his hearing would be impacted by his brain injury.  The examiner stated that none of his other service-connected conditions are known sources of unilateral hearing loss.  The examiner concluded that there is no relationship between the Veteran's left ear hearing loss and his other service-connected conditions.  The examiner opined that, given that hearing loss did not develop until recently and there is nothing showing significant, permanent worsening of hearing loss attributable to service-connected conditions, there is nothing suggesting aggravation of hearing loss by service-connected conditions.  

The Board finds that service connection for left ear hearing loss is warranted.  The Veteran has a current left ear hearing loss as defined by VA regulation.  A 2004 VA examination related his hearing loss disability to a his head injury and noise exposure in service. Although the November 2015 examination found no nexus to service, the examiner did not address the history of acoustic trauma in combat or the findings of mild left ear hearing loss noted in 2004.  Therefore, given the positive nexus evidence and resolving reasonable doubt in the Veteran's favor, service connection for left ear hearing loss is granted.  

ORDER

Service connection for left ear hearing loss is granted.

A 70 percent rating is granted for traumatic brain injury, subject to regulations governing the payment of monetary benefits.  

REMAND

Additional development is warranted with respect to the claim for a higher initial rating for headaches on an extraschedular basis.

In statements in support of his claim, the Veteran reported that he experienced headaches so severe that he is unable to sleep.  The schedular ratings in this instance are inadequate, as the evidence indicates an exceptional headache condition that is not adequately contemplated by Code 8100.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321 (b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board finds that the matter should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to an increased disability rating for headaches is referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation.

 2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


